   Case 1:20-cr-00066-DS Document 30 Filed 03/11/21 PageID.88 Page 1 of 2




SCOTT KEITH WILSON, Federal Public Defender (#7347)
VANESSA M. RAMOS, Assistant Federal Public Defender (#7963)
FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorneys for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
Vanessa_Ramos@fd.org
______________________________________________________________________________

       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH


  UNITED STATES OF AMERICA,
                                                                  MOTION FOR STATUS
                      Plaintiff,                                    CONFERENCE

            v.
                                                                  Case No. 1:20-CR-066 DS
  BAMBI GRACE DREAMER,
                                                                   Magistrate Judge Oberg
                      Defendant.


       Defendant, Bambi Grace Dreamer (“Ms. Dreamer”), by and through her counsel of

record, Vanessa M. Ramos, moves this Court to schedule a status conference review her status

following inpatient treatment. This motion is based on the following:

                 1.        At the review of detention hearing held on January 20, 2021, the Court

       indicated that a review should be scheduled prior to her completion of the inpatient

       portion of treatment. Ms. Dreamer is scheduled to complete The Haven’s inpatient

       treatment on March 22, 2021.

                 2.        Ms. Dreamer has a residence with her boyfriend she could release to in

       Ogden, Utah, if acceptable to the Court. This is the same residence Pre-Trial Services

       looked into at her initial hearing. Ms. Dreamer would also have employment

       opportunities available through her boyfriend’s employer if allowed to reside there.
   Case 1:20-cr-00066-DS Document 30 Filed 03/11/21 PageID.89 Page 2 of 2




              3.       Ms. Dreamer will be required to attend aftercare, outpatient treatment

       sessions four times per week; Monday through Thursday, from 5:00 p.m. to 9:00 p.m.

       Those outpatient sessions are currently being conducted virtually and will continue in that

       manner for the foreseeable future.

              4.       If the residence in Ogden is not acceptable, The Haven has sober-living

       housing that is available to Ms. Dreamer. She would be eligible for funding that would

       pay for the first three months, but would be required to pay a discounted rate for the next

       three months.

       Counsel requests a status conference be scheduled for the Court to address the issues

outlined above.

       DATED this 11th day of March, 2021.




                                             /s/ Vanessa M. Ramos
                                             VANESSA M. RAMOS
                                             Assistant Federal Defender




                                                2
